United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1908
                                   ___________

Jonathan V. Koenig,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Jo Anne B. Barnhart, Commissioner       *
of Social Security Administration,      * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: June 19, 2006
                                Filed: June 27, 2006
                                 ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Jonathan V. Koenig appeals the district court’s1 order affirming the denial of
supplemental security income (SSI). In an October 2000 application, Koenig alleged
disability from, inter alia, back pain, adult attention deficit hyperactivity disorder
(ADHD), and depression. After a hearing, where Koenig was counseled, an


      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota, adopting the report and recommendations of the
Honorable Susan Richard Nelson, United States Magistrate Judge for the District of
Minnesota.
administrative law judge (ALJ) found that Koenig’s impairments--L5/S1 degenerative
joint disease, adult ADHD, depression, and longstanding personality problems--were
severe, but not of listing-level severity either alone or combined; his allegations as to
limitations were not fully credible; he had the residual functional capacity (RFC) to
perform a significant range of light work, and his mental disorders did not preclude
the performance of unskilled work; and he could perform jobs a vocational expert
(VE) had identified in response to a hypothetical. On appeal Koenig generally argues
that the record established his entitlement to SSI. Having carefully reviewed the
record, we affirm. See Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005)
(standard of review).

       To the extent Koenig is challenging the credibility findings, the ALJ gave
multiple valid reasons for his findings. See id. at 801 (deference warranted where
ALJ’s credibility determination is supported by good reasons and substantial
evidence). Koenig appears to argue that because diagnostic test results showed a
herniated disc moderately compressing a nerve root, the record established disability,
but we disagree. Cf. Dolph v. Barnhart, 308 F.3d 876, 880 (8th Cir. 2002) (while
there is little doubt claimant has pain, issue is whether pain is so severe as to be
disabling).

       We also reject Koenig’s apparent attempt to challenge the ALJ’s RFC findings
and the VE’s testimony. The RFC findings--and thus the ALJ’s hypothetical to the
VE--were consistent with the opinions of the treating physicians and a consulting
psychologist, as well as the RFC findings of the Social Security Administration
medical reviewers; and, as noted above, Koenig was properly discredited. See Stormo
v. Barnhart, 377 F.3d 801, 807 (8th Cir. 2004) (in determining RFC, ALJ should
consider medical records, observations of treating physicians and others, and
claimant’s description of his limitations); Hunt v. Massanari, 250 F.3d 622, 625 (8th
Cir. 2001) (hypothetical is sufficient if it sets forth impairments supported by record
and accepted as true by ALJ). Koenig contends on appeal that the jobs the VE

                                          -2-
identified are not available in his area, but he provides no evidence to support this
contention.

      Koenig’s remaining arguments provide no basis for reversal. Accordingly, we
affirm.
                     ______________________________




                                         -3-